           Case 2:20-cv-01380-KJM-DB Document 16 Filed 09/15/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                              IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
      BACKCOUNTRY AGAINST DUMPS, DONNA                        )
13    TISDALE, and JOE E. TISDALE                             )
14                                                            )
      Plaintiffs,                                             )
15                                                            )
      v.                                                      )
16                                                            )
17    UNITED STATES BUREAU OF INDIAN                          )
                                                                   No. 2:20-cv-01380-KJM-DB
      AFFIARS, DARRYL LACOUNTE, in his                        )
18    official capacity as Director of the United States      )
                                                                   ORDER
      Bureau of Indian Affairs, AMY DUTSCHKE, in              )
19    her official capacity as Regional Director of the       )
20    Pacific Region of the United States Bureau of           )
      Indian Affairs, UNITED STATES                           )
21    DEPARTMENT OF THE INTERIOR, DAVID                       )
      BERNHARDT, in his official capacity as                  )
22    Secretary of the Interior. And TARA SWEENEY,            )
23    in her official capacity as Assistant Secretary of      )
      the Interior for Indian Affairs,                        )
24                                                            )
           Defendants.                                        )
25
                                                              )
26
27            Pending before the Court is the joint stipulation and request by the parties to extend
28
     Federal Defendants’ deadline to file a responsive pleading to Plaintiff’s Complaint until 28 days

     Order                                                                                 1
     Case No. 2:20-cv-01380-KJM-DB
        Case 2:20-cv-01380-KJM-DB Document 16 Filed 09/15/20 Page 2 of 2


 1   following this Court’s ruling on Federal Defendants’ pending Motion for Transfer of Venue to
 2   the Southern District of California, ECF No. 5. The request is GRANTED.
 3
            IT IS SO ORDERED.
 4
     DATED: September 14, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order                                                                           2
     Case No. 2:20-cv-01380-KJM-DB
